Citation Nr: 1746700	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  17-04 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2017 statement, through his representative, the Veteran elected to have a BVA hearing and requested review under the Board's pre-hearing conference program.  In August 2017, the request was denied by the undersigned Veterans Law Judge.  In October 2017, the Veteran's representative requested that the Board adjudicate the appeal and withdrew the pending hearing request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities alone, without regard to age, do not render him unable to secure and follow a substantially gainful occupation; and there are no unusual or exceptional disability factors warranting referral of the Veteran's TDIU claim for extraschedular consideration.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).  He primarily contends that he has been rendered unemployable due to his service-connected left knee disabilities.  Specifically, in various statements, he contended that his limitation of motion, use of assistive devices, pain, and other functional impairments due to his service-connected left knee conditions have made him unable to continue working in his real estate business because he can no longer can get into and out of his car.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent regulations for consideration were provided to the Veteran in the January 2017 statement of the case and will not be repeated here in full.  

Initially, the Veteran does not meet the criteria for schedular TDIU.  The Veteran does not have one service-connected disability ratable at 60 percent or more.  Nor does he have at least one service-connected disability ratable at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  His only service-connected disabilities are left knee degenerative joint disease (10 percent from December 26, 2009) and left knee subluxation and lateral instability associated with left knee degenerative joint disease (10 percent from January 14, 2011), and the combined rating for these disabilities from January 14, 2011 is only 20 percent.  Therefore, the Veteran fails to meet the percentage requirements for a schedular TDIU.  38 C.F.R. § 4.16(a).

When a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a schedular TDIU set forth in 38 C.F.R. § 4.16(a), as is the case here, the case may be referred to appropriate VA officials for extraschedular consideration of the assignment of a TDIU.  38 C.F.R. § 4.16(b).  As such, the Board will consider whether this action is needed.

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, referral for extraschedular consideration is unwarranted.  The weight of the most probative evidence does not suggest that the Veteran's service-connected disabilities alone have rendered him unable to secure and follow a substantially gainful occupation.  

The precise details of the Veteran's educational and employment background are unclear because he never responded to the RO's request for a completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He reported in various lay statements that he previously had worked in the real estate field, but that he had been retired at some point due to his left knee condition.  However, the specific dates and circumstances of his retirement are unknown.  Evidence of record suggests that he may have continued working in this field in some capacity at times during the appeal period.  See, e.g., October 2014 lay statement (including Veteran's representation that he will "will have to give up real estate business" due to his service-connected left knee condition, specifically mobility issues and difficulty getting into and out of his car) (emphasis added); September 2015 statement (stating, regarding left knee rating, "I have a real estate business therefore it is a question of lost income....I maintain a real estate office as a [l]icensed [b]roker.") (emphasis added).  In support of the referenced September 2015 statement, he also submitted a copy of his real estate broker's license, which was active through March 2016.  

Moreover, at a January 2015 Board hearing regarding his increased rating claim for his left knee condition (which is not presently before the Board), the Veteran contended that he had to give up his insurance and real estate business due to difficulty getting into and out of his car, but explained that this work did not involve "anything physical."  The Veteran agreed with his representative's statement that due to his service-connected left knee condition, his business and income has "decreased" - not that such income had ceased altogether.  

The Veteran was afforded a VA examination of his left knee in May 2015.  Regarding medical history, the Veteran reported that he had driven himself to the examination and had come by himself.  He explained that he could get into and out of the car, "but it's tough."  Moreover, the Veteran reported that he could go shopping with a motorized cart and could not walk long distances.  He also reported that VA had given him a knee brace three years ago, but he was not wearing it at the examination because it was "inconvenient" and "bulked up under my pants."  Instead, he was wearing a fabric knee sleeve without any metal stays, which he bought himself.  The examiner found, "This fabric brace would not have capability of providing any stabilization."  Moreover the Veteran reported that VA had given him a walker, which he was not using at the time of the examination; instead, he bought himself a cane.  

Regarding functional impact, the 2015 VA examiner found that the Veteran's left knee conditions affected his ability to perform occupational tasks.  Specifically, the examiner cited the Veteran's various lay reports regarding various claimed functional limitations.  For example, the Veteran reported that he had been in the real estate field but had not shown any homes since the previous year because it had been hard for him to get in and out of his car or walk for prolonged periods.  However, the Veteran also reported that he was able to travel to different states with a soccer club.  The examiner also noted the Veteran's independence with driving, self-care, light housekeeping, and noted the Veteran's report that he ate out frequently.  The Veteran also reported that he had been single for the past sixteen to seventeen years.  The examiner found that the Veteran's abnormal left knee range of motion did not contribute to functional loss and no pain was noted on examination.  He also stated that he was active with his computer, but he suggested that he voluntarily chose to limit his computer use.  

The Veteran was afforded another VA examination of his left knee in January 2017.  The examiner noted that the Veteran reported that he retired about ten years ago and that he had operated his own real estate business.  The Veteran further reported difficulty getting into and out of the car.  Regarding functional impact, the examiner noted the Veteran's lay reports of difficulty going up and down stairs, squatting, kneeling, getting into and out of cars, walking, and doing yard work.  The examiner found that the Veteran's left knee conditions impacted his ability to perform occupational tasks.  Specifically, the examiner cited the Veteran's lay reports of various claimed functional impairments, including use of a scooter and inability to do yardwork anymore.  However, the Veteran attributed these functional impairments at least in part to age.  See January 2017 VA examination report ("At my age it isn't easy.")  The Veteran also reported that he was still able to do the following activities: drive; travel out of the state; go out to eat with the assistance of a friend; and go to the store (although he reported difficulty getting from the car into the building).  Furthermore, the examiner found that abnormal range of motion and pain noted on examination of the left knee contributed to functional loss.  Additional factors contributing to the disability included antalgic gait favoring the left knee and pain when walking in certain positions.

The Veteran has undergone VA and private medical treatment for his left knee conditions during the appeal period.  Some of those treatment records include the Veteran's lay statements that he was unable to work in, or had retired from, the real estate field due to his left knee symptoms and impairments.  See, e.g., May 2015 VA orthopedic surgery outpatient note.  Various VA treatment records during the appeal period noted that for exercise he walked and did yard work.  See, e.g., December 2014 preventive medicine note; January and December 2016 VA primary care notes.  Various objective assessments of his activities of daily limiting (ADLs) in VA outpatient treatment records found he was fully independent, including in terms of his ability to take care of all shopping needs independently, and his ability to travel independently on public transportation or to drive.  See, e.g., December 2014 preventive medicine note; January 2016 VA primary care note; December 2016 VA nursing note.  No VA treating providers rendered opinions that the Veteran was unable to work solely due to his service-connected left knee conditions, or made findings suggesting that he had an extraordinary left knee disability picture.

An August 2014 private treatment record by Dr. B.R. notes the Veteran's reported history of progressively worsening left knee pain for the past five years.  The Veteran claimed that his left knee condition had gotten more "incapacitating" and reported various claimed functional impairments, including his reported use of a motorized cart when shopping, inability to mow his lawn, and worsened pain with walking.  The Veteran also reported that he hoped to "get more disability from VA" and brought papers related to his VA compensation claims for the doctor to complete.  The physician concluded that the Veteran was "unable to work."  However, regarding functional status, the physician found that the Veteran was independent in ADLs and self-care, although he had increased pain with standing and walking.  The doctor also noted that he filled out VA disability forms.  

In this case, the Board does not doubt that the Veteran experiences some functional impairments due to his service-connected left knee disabilities, as reflected in the medical and lay evidence discussed above.  However, the weight of the most probative, persuasive evidence does not show that the Veteran's service-connected left knee disabilities alone, without regard to age, have rendered him unemployable.  Therefore, referral for extraschedular consideration is unwarranted.  

Initially, as discussed above, the Veteran has made statements and submitted evidence suggesting that he was able to work in some capacity in his real estate business at some points during the appeal period.  Indeed, he submitted his real estate broker's license, which was active through March 2016, in support of statements suggesting that he was still working in the real estate field.  This evidence is inconsistent with a finding of unemployability.  Moreover, the Veteran has made inconsistent statements regarding his employment status, including whether he has in fact been working in his real estate business in some capacity at times during the appeal period.  Such inconsistencies cast doubt on the credibility of his lay statements.  See May 2015 VA examination report (noting Veteran reported that he had been in the real estate field but had not shown any homes since the previous year because it had been hard for him to get in and out of his car or walk for prolonged periods); but see January 2017 VA examination report (noting Veteran reported that he had retired since about ten years ago and that he had operated his own real estate business).  

Furthermore, the Board rejects the Veteran's primary contention that his claimed inability to get into and out of cars due to his service-connected left knee disabilities has rendered him unemployable.  The Board affords great weight to the VA treatment records cited above, including the various objective ADL assessments finding that the Veteran was fully independent, including in terms of his ability to either use public transportation or drive, and take care of all shopping needs independently.  The Board assigns more weight to these VA providers' objective findings than to the Veteran's subjective lay statements that he is unemployable due to his left knee condition primarily because of his difficulty getting into and out of cars.  Moreover, the Board does not find his multiple lay statements regarding his claimed inability to drive credible because he has made inconsistent statements on this point.  See, e.g., May 2015 VA examination report (noting Veteran reported that he drove himself to the examination and came by himself);  January 2017 VA examination report (noting regarding functional impact that the Veteran reported he could drive).  Furthermore, the Board affords great weight to the May 2015 VA examiner's competent, persuasive findings about the Veteran's reported need for various assistive devices, which conflicted with the examiner's objective observations of the Veteran's choice not to use such devices at the time of examination.  These findings cast doubt on the Veteran's credibility because they suggest exaggerated, inconsistent reports of his degree of functional impairment.  In summary, the Board affords more weight to the findings of the VA outpatient treating providers regarding his independence in ADLs, and to the May 2015 VA examiner's findings discussed above, than to the Veteran's lay statements because the VA providers' findings considered objective medical findings regarding functional limitations.  

Furthermore, the Board notes that the Veteran also reported that he is able to use a computer (although at times he voluntarily chooses not to).  See May 2015 VA examination report.  Accordingly, there is no indication why he would not be able to conduct some tasks related to his real estate business remotely.  Indeed, he testified during the January 2015 hearing that his real estate work was not "physical."

The Board recognizes the August 2014 private treatment record by Dr. B.R. in which he found that the Veteran was "unable to work."  However, the Board rejects that medical finding as conclusory because it was completely unsupported by an objective medical rationale.  Indeed, it appeared to be solely based upon the Veteran's lay reports of his degree of functional impairments, which the Board does not find credible for the reasons discussed above.  This opinion also is internally inconsistent with findings elsewhere in this note.  Specifically, regarding functional status, the physician found that the Veteran was independent in activities of daily living and self-care.  Moreover, the note suggests that the Veteran primarily saw this provider at that time to substantiate his pending VA compensation claims.  Therefore, the Board does not find this conclusory private opinion reliable because it appears to have been prompted by the Veteran primarily for VA compensation purposes, and thus, was not an objective medical opinion made primarily for medical treatment.  In summary, the Board affords more weight to the outpatient VA treatment records referenced above addressing the Veteran's independence with ADLs than to the conclusory, internally inconsistent August 2014 private opinion by Dr. B.R. 

The Board recognizes the findings of both the May 2015 and January 2017 VA examiners that the Veteran's left knee conditions impacted his ability to perform occupational tasks.  While the Board does not doubt that the Veteran experienced some functional impairment due to his service-connected left knee conditions, neither VA examiner found that the Veteran was unable to work solely due to those conditions.  

In summary, the Veteran does not meet the schedular criteria for TDIU, and the most probative, persuasive evidence does not show that his service-connected disabilities alone, without regard to age, have rendered him unemployable.  Nor does this case raise unusual or exceptional disability factors warranting referral of the Veteran's TDIU claim for extraschedular consideration.  

The claim for TDIU is therefore denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

Entitlement to a total disability evaluation based upon individual unemployability is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


